Exhibit 10.1
FIRST INDUSTRIAL REALTY TRUST, INC.
2009 STOCK INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Section 1 General Purpose of the Plan; Definitions
    1    
Section 2 Administration of Plan; Committee Authority to Select Participants and
Determine Awards
    3    
Section 3 Shares Issuable under the Plan; Mergers; Substitution
    6    
Section 4 Eligibility
    7    
Section 5 Stock Options
    8    
Section 6 Restricted Stock Awards and Restricted Stock Unit Awards
    11    
Section 7 Performance Share Awards
    13    
Section 8 Stock Appreciation Rights
    14    
Section 9 Dividend Equivalents
    14    
Section 10 Performance Awards
    14    
Section 11 Tax Withholding
    16    
Section 12 Transfer, Leave of Absence, Etc
    17    
Section 13 Amendments and Termination
    17    
Section 14 Status of Plan
    18    
Section 15 Change of Control Provisions
    18    
Section 16 General Provisions
    19    
Section 17 Effective Date of Plan
    20    
Section 18 Governing Law
    20  

i



--------------------------------------------------------------------------------



 



FIRST INDUSTRIAL REALTY TRUST, INC.
2009 STOCK INCENTIVE PLAN
Section 1 General Purpose of the Plan; Definitions.
     The name of the plan is the First Industrial Realty Trust, Inc. 2009 Stock
Incentive Plan (the “Plan”). The purpose of the Plan is to encourage and enable
the officers, employees and Directors of, or service provider to, First
Industrial Realty Trust, Inc. (the “Company”) and its Affiliates and
Subsidiaries upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company. It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the Company.
     The following terms shall be defined as set forth below:
          “Act” means the Securities Exchange Act of 1934, as amended.
          “Affiliate” means any entity other than the Company and its
Subsidiaries that is designated by the Board or the Committee as a participating
employer under the Plan, provided that the Company directly or indirectly owns
at least 20% of the combined voting power of all classes of stock of such entity
or at least 20% of the ownership interests in such entity.
          “Award” or “Awards”, except where referring to a particular category
of grant under the Plan, shall include Incentive Stock Options, Non-Qualified
Stock Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted
Stock Units Awards, Performance Share Awards and Dividend Equivalents.
          “Board” means the Board of Directors of the Company.
          “Cause” means the participant’s dismissal as a result of (i) any
material breach by the participant of any agreement to which the participant and
the Company or an Affiliate or Subsidiary are parties, (ii) any act (other than
retirement) or omission to act by the participant, including without limitation,
the commission of any crime (other than ordinary traffic violations), which may
have a material and adverse effect on the business of the Company or any
Affiliate or Subsidiary on the participant’s ability to perform services for the
Company or any Affiliate or Subsidiary, or (iii) any material misconduct or
neglect of duties by the participant in connection with the business or affairs
of the Company or any Affiliate or Subsidiary.
          “Change of Control” is defined in Section 16 below.

1



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.
     “Committee” means any Committee of the Board referred to in Section 2.
     “Director” means a member of the Board.
     “Disability” means disability as set forth in Section 22(e)(3) of the Code.
     “Dividend Equivalent” means a right, granted under Section 10, to receive
cash, Stock, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock or the excess of dividends paid over a
specified rate of return, provided that any Dividend Equivalents granted in
connection with Restricted Stock Units shall, unless otherwise provided in the
Award Agreement, entitle the participant to receive a payment of additional
Restricted Stock Units equal in value to such Dividend Equivalents paid with
respect to the Restricted Stock Units. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award, and may be paid
currently or on a deferred basis.
     “Effective Date” means the date on which the Plan is approved by the
stockholders of the Company as set forth in Section 18.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the related rules, regulations and interpretations.
     “Fair Market Value” on any given date means the last reported sale price at
which Stock is traded on such date or, if no Stock is traded on such date, the
most recent date on which Stock was traded, as reflected on the New York Stock
Exchange or, if applicable, any other national stock exchange which is the
principal trading market for the Stock.
     “Incentive Stock Option” means any Stock Option designated and qualified as
an “incentive stock option” as defined in Section 422 of the Code.
     “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     “Option” or “Stock Option” means any option to purchase shares of Stock
granted pursuant to Section 6.
     “Parent” means a “parent corporation” as defined in Section 424(e) of the
Code.
     “Performance Share Award” means Awards granted pursuant to Section 8.
     “Prior Plan(s)” means the First Industrial Realty Trust, Inc. 2001 Stock
Incentive Plan and the First Industrial Realty Trust, Inc. 1997 Stock Incentive
Plan.
     “Restricted Stock Award” means Awards granted pursuant to Section 7(a)(i).
     “Restricted Stock Units Award” means Awards granted pursuant to
Section 7(a)(ii).

2



--------------------------------------------------------------------------------



 



     “Stock” means the Common Stock, $.01 par value per share, of the Company,
subject to adjustment pursuant to Section 3.
     “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations, beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.
     “Termination of Service” means the first day occurring on or after a grant
date on which the participant ceases to be an employee of, or service provider
to (which, for purposes of this definition, includes Directors), the Company or
any Subsidiary, regardless of the reason for such cessation, subject to the
following:
     (i) The participant’s cessation as an employee or service provider shall
not be deemed to occur by reason of the transfer of the participant between the
Company and an Affiliate or Subsidiary or between two Affiliates or
Subsidiaries.
     (ii) The participant’s cessation as an employee or service provider shall
not be deemed to occur by reason of the participant’s approved leave of absence
for military service or sickness, or for any other purpose approved by the
Company, if the employee’s right to re-employment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Committee otherwise so provides in writing.
     (iii) A service provider whose services to the Company or an Affiliate or a
Subsidiary are governed by a written agreement with the service provider will
cease to be a service provider at the time the term of such written agreement
ends (without renewal); and a service provider whose services to the Company or
a Subsidiary are not governed by a written agreement with the service provider
will cease to be a service provider on the date that is ninety (90) days after
the date the service provider last provides services requested by the Company or
any Subsidiary (as determined by the Committee).
     (iv) Unless otherwise provided by the Committee, an employee who ceases to
be an employee, but become or remains a Director, or a Director who ceases to be
a Director, but becomes or remains an employee, shall not be deemed to have
incurred a Termination of Service.
     (vi) Notwithstanding the forgoing, in the event that any award under the
Plan constitutes Deferred Compensation, the term Termination of Service shall be
interpreted by the Committee in a manner not to be inconsistent with the
definition of “Separation from Service” as defined under Code Section 409A.
Section 2 Administration of Plan; Committee Authority to Select Participants and
Determine Awards.
     (a) Committee. The Plan shall be administered by a committee of not less
than two Directors, as appointed by the Board from time to time (the
“Committee”). Unless otherwise

3



--------------------------------------------------------------------------------



 



determined by the Board, each member of the Committee shall qualify as a
“non-employee director” under Rule 16b-3 issued pursuant to the Act and an
“outside director” under Section 162(m) of the Code. Subject to applicable stock
exchange rules, if the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.
     (b) Powers of Committee. The Committee shall have the power and authority
to grant Awards consistent with the terms of the Plan, including the power and
authority:
     (i) to select the officers, employees and Directors of, and service
provider to, the Company, Affiliates and Subsidiaries to whom Awards may from
time to time be granted;
     (ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Dividend
Equivalents, or any combination of the foregoing, granted to any officer,
employee or Director;
     (iii) to determine the number of shares to be covered by any Award granted
to an officer, employee or Director;
     (iv) to determine the terms and conditions, including restrictions, not
inconsistent with the terms of the Plan, of any Award granted to an officer,
employee or Director, which terms and conditions may differ among individual
Awards and participants, and to approve the form of written instruments
evidencing the Awards;
     (v) to accelerate the exercisability or vesting of all or any portion of
any Award granted to a participant;
     (vi) subject to the provisions of Section 6(i), to extend the period in
which Stock Options granted may be exercised;
     (vii) to determine whether, to what extent and under what circumstances
Stock and other amounts payable with respect to an Award granted to a
participant shall be deferred either automatically or at the election of the
participant and whether and to what extent the Company shall pay or credit
amounts equal to interest (at rates determined by the Committee) or dividends or
deemed dividends on such deferrals;
     (viii) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments) granted to a participant; and to decide
all disputes arising in connection with and make all determinations it deems
advisable for the administration of the Plan; and
     (ix) grant Awards, in its sole discretion, to employees and Directors of
the Company, its Affiliates and Subsidiaries who are residing in jurisdictions
outside of the United States. For purposes of the foregoing, the Committee may,
in its sole discretion, vary the terms of the Plan in order to conform any
Awards to the legal and tax

4



--------------------------------------------------------------------------------



 



requirements of each non-U.S. jurisdiction where such individual resides or any
such non-U.S. jurisdiction which would apply its laws to such Award. The
Committee may, in its sole discretion, establish one or more sub-plans of the
Plan and/or may establish administrative rules and procedures to facilitate the
operation of the Plan in such non-U.S. jurisdictions. For purposes of clarity,
any terms contained herein which are subject to variation in a non-U.S.
jurisdiction and any administrative rules and procedures established for a
non-U.S. jurisdiction shall be reflected in a written addendum to the Plan. To
the extent permitted under applicable law, the Committee may delegate its
authority and responsibilities under this Section 2(b)(ix) of the Plan to any
one or more officers of the Company, an Affiliate or a Subsidiary.
     All decisions and interpretations of the Committee shall be final and
binding on all persons, including the Company and Plan participants.
     (c) Delegation by Committee.  Except to the extent prohibited by applicable
law, the applicable rules of a stock exchange or the Plan, or as necessary to
comply with the exemptive provisions of Rule 16b-3 promulgated under the Act,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it, including:
(a) delegating to a committee of one or more members of the Board who are not
“outside directors” within the meaning of Code Section 162(m) of the Code, the
authority to grant awards under the Plan to eligible persons who are either:
(i) not then “covered employees,” within the meaning of Code Section 162(m) of
the Code and are not expected to be “covered employees” at the time of
recognition of income resulting from such award; or (ii) not persons with
respect to whom the Company wishes to comply with Code Section 162(m) of the
Code; and/or (b) delegating to a committee of one or more members of the Board
who are not “non-employee directors,” within the meaning of Rule 16b-3, the
authority to grant awards under the Plan to eligible persons who are not then
subject to Section 16 of the Act.  The acts of such delegates shall be treated
hereunder as acts of the Committee and such delegates shall report regularly to
the Committee regarding the delegated duties and responsibilities and any awards
so granted. Any such allocation or delegation may be revoked by the Committee at
any time.
     (d) Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and any Affiliate or Subsidiary shall furnish the
Committee with such data and information as it determines may be required for it
to discharge its duties.  The records of the Company and any Affiliate or
Subsidiary as to an employee’s or participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined by the Committee to be manifestly incorrect. 
Subject to applicable law, participants and other persons entitled to benefits
under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the Plan.
     (e) Expenses and Liabilities. All expenses and liabilities incurred by the
Committee in the administration and interpretation of the Plan or any Award
Agreement shall be borne by the Company. The Committee may employ attorneys,
consultants, accountants or other persons in connection with the administration
and interpretation of the Plan. The Company, and its

5



--------------------------------------------------------------------------------



 



officers and Directors, shall be entitled to rely upon the advice, opinions or
valuations of any such persons.
Section 3 Shares Issuable under the Plan; Mergers; Substitution.
     (a) Shares Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 400,000. For purposes of this
limitation, the shares of Stock underlying any Awards which are forfeited,
canceled, reacquired by the Company, satisfied without the issuance of Stock or
otherwise terminated (other than by exercise) shall not be deemed to have been
delivered and shall be added back to the shares of Stock available for issuance
under the Plan. Shares issued under the Plan may be authorized but unissued
shares or shares reacquired by the Company. With respect to Performance Share
Awards, Restricted Stock Awards and Restricted Stock Unit Awards the maximum
number of shares of Stock subject to such awards shall be 200,000.
     (b) Share Limitation. Subject to adjustment as provided in Section 3(d)
below, (i) the maximum number of shares of Stock with respect to which Stock
Options and Stock Appreciation Rights may be granted during a calendar year to
any participant under the Plan and are intended to be “performance-based
compensation” (as that term is used for purposes of Section 162(m) of the Code)
and then only to the extent such limitation is required by Section 162(m) of the
Code, shall be 400,000 shares and (ii) with respect to Performance Share Awards,
Restricted Stock Awards and Restricted Stock Units Awards the maximum number of
shares of Stock subject to such awards granted during a calendar year to any
participant under the Plan and are intended to be “performance-based
compensation” (as that term is used for purposes of Section 162(m) of the Code)
and then only to the extent such limitation is required by Section 162(m) of the
Code, shall be 200,000 shares.
     (c) Partial Performance. Notwithstanding the preceding provisions of this
Section 3(d), if in respect of any performance period or restriction period, the
Committee grants to a participant awards having an aggregate dollar value and/or
number of shares less than the maximum dollar value and/or number of shares that
could be paid or awarded to such participant based on the degree to which the
relevant performance measures were attained, the excess of such maximum dollar
value and/or number of shares over the aggregate dollar value and/or number of
shares actually subject to awards granted to such participant shall be carried
forward and shall increase the maximum dollar value and/or the number of shares
that may be awarded to such participant in respect of the next performance
period in respect of which the Committee grants to such Participant an award
intended to qualify as “performance-based compensation” (as that term is used
for purposes of Code Section 162(m)), subject to adjustment pursuant to (d)
hereof.
     (d) Corporate Transactions.  To the extent permitted under Section 409A, if
applicable, in the event of a corporate transaction involving the Company or the
shares of Stock of the Company (including any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), all
outstanding awards under the Plan and the Prior Plans, the number of shares
reserved for issuance under the Plan and the Prior Plans under Section 3(b) and
the specified limitations set forth in Section 3(c)(c) shall automatically be
adjusted to

6



--------------------------------------------------------------------------------



 



proportionately and uniformly reflect such transaction (but only to the extent
that such adjustment will not affect the status of an award intended to qualify
as “performance-based compensation” under Code Section 162(m), if applicable);
provided, however, that the Committee may otherwise adjust awards (or prevent
such automatic adjustment) as it deems necessary, in its sole discretion, to
preserve the benefits or potential benefits of the awards and the Plan.  Action
by the Committee may include: (i) adjustment of the number and kind of shares
which may be delivered under the Plan; (ii) adjustment of the number and kind of
shares subject to outstanding awards; (iii) adjustment of the Exercise Price of
outstanding options and SARs; and (iv) any other adjustments that the Committee
determines to be equitable (which may include, (A) replacement of awards with
other awards which the Committee determines have comparable value and which are
based on stock of a company resulting from the transaction, and (B) cancellation
of the award in return for cash payment of the current value of the award,
determined as though the award were fully vested at the time of payment,
provided that in the case of an option or SAR, the amount of such payment shall
be the excess of the value of the Stock subject to the option or SAR at the time
of the transaction over the Exercise Price; provided, that no such payment shall
be required in consideration of the award if the Exercise Price is greater than
the value of the Stock at the time of such corporate transaction or event).
Section 4 Awards.
     (a) General. Any Award under the Plan may be granted singularly, in
combination with another Award (or Awards), or in tandem whereby the exercise or
vesting of one Award held by a participant cancels another Award held by the
participant. Each Award under the Plan shall be subject to the terms and
conditions of the Plan and such additional terms, conditions, limitations and
restrictions as the Committee shall provide with respect to such Award and as
evidenced in the Award agreement. An Award may be granted as an alternative to
or replacement of an existing Award under (i) the Plan; (ii) any other plan of
the Company or any Affiliate or Subsidiary; (iii) any Prior Plan; or (iv) as the
form of payment for grants or rights earned or due under any other compensation
plan or arrangement of the Company or any Affiliate or Subsidiary, including
without limitation the plan of any entity acquired by the Company or any
Affiliate or Subsidiary.
     (b) Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who concurrently become employees of the Company, an Affiliate or a
Subsidiary as the result of a merger or consolidation of the employing
corporation with the Company, an Affiliate or a Subsidiary or the acquisition by
the Company, an Affiliate or a Subsidiary of property or stock of the employing
corporation. The Committee may direct that the substitute awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances.
Section 5 Eligibility.
     Participants in the Plan will be Directors and such full or part-time
officers and other employees of, and service providers to, the Company, its
Affiliates and Subsidiaries who are responsible for or contribute to the
management, growth or profitability of the Company, its Affiliates and
Subsidiaries and who are selected from time to time by the Committee, in its
sole discretion. Notwithstanding any provision of this Plan to the contrary, an
Award (other than an

7



--------------------------------------------------------------------------------



 



incentive stockoption) may be granted to a person, in connection with his or her
hiring as an employee, prior to the date the employee first performed services
for the Company, an Affiliate or a Subsidiary, provided that any such Award
shall not become exercisable or vested prior to the date the employee first
performs such services as an employee.
Section 6 Stock Options.
     Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve.
     Stock Options granted under the Plan may be either Incentive Stock Options
or Non-Qualified Stock Options. To the extent that any option does not qualify
as an Incentive Stock Option, it shall constitute a Non-Qualified Stock Option.
No Incentive Stock Option may be granted under the Plan after the tenth
anniversary of the Effective Date. Incentive Stock Options may only be granted
to employees of the Company, a Parent of the Company or a Subsidiary.
     The Committee in its discretion may grant Stock Options to Directors or to
employees of the Company or any Affiliate or Subsidiary. Stock Options granted
to Directors and employees pursuant to this Section 6 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:
     (i) Exercise Price. The per share exercise price of a Stock Option granted
pursuant to this Section 6 shall be determined by the Committee at the time of
grant. The per share exercise price of an Incentive Stock Option shall not be
less than 100% of Fair Market Value on the date of grant. Unless specifically
designated in writing by the Committee, any Stock Option granted under the Plan
shall be designed to be exempt from Section 409A of the Code. For any Stock
Option that is intended to be exempt from Section 409A of the Code and/or is
intended to be an Incentive Stock Option, the per share exercise price of a
Stock Option shall not be less than 100% of the Fair Market Value on the date of
grant unless otherwise permitted pursuant to Sections 409A and 422 of the Code.
If an employee owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or any Subsidiary or Parent corporation (a “10%
Shareholder”) and an Incentive Stock Option is granted to such employee, the
exercise price of such Incentive Stock Option shall not be less than 110% of the
Fair Market Value.
     (ii) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than ten
years after the date the option is granted. For 10% Shareholders, the terms of
an Incentive Stock Option shall be no more than five years from the date of
grant.
     (iii) Exercisability; Rights of a Shareholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Committee at or after the grant date. The Committee may at any
time accelerate the exercisability of all or any portion of any Stock Option. An
optionee shall have the

8



--------------------------------------------------------------------------------



 



rights of a shareholder only as to shares acquired upon the exercise of a Stock
Option and not as to unexercised Stock Options.
     (iv) Method of Exercise. Stock Options may be exercised in whole or in
part, by giving written notice of exercise to the Company, specifying the number
of shares to be purchased. Payment of the purchase price may be made by one or
more of the following methods:
     (A) In cash, by certified or bank check or other instrument acceptable to
the Committee or by wire transfer to an account designated by the Company;
     (B) In the form of shares of Stock (by actual delivery or by attestation)
that are not then subject to restrictions under any Company plan, if permitted
by the Committee in its discretion. Such surrendered shares shall be valued at
Fair Market Value on the exercise date; or
     (C) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure.
Payment instruments will be received subject to collection.
     (D) Other such method as may be determined by the Committee from time to
time.
     The delivery of shares of Stock to be purchased pursuant to the exercise of
the Stock Option will be contingent upon receipt from the Optionee (or a
purchaser acting in his stead in accordance with the provisions of the Stock
Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Stock Option or
applicable provisions of laws (including satisfaction of applicable tax
withholding requirements).
     (v) Non-transferability of Options. No Incentive Stock Option shall be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution, and all Incentive Stock Options shall be exercisable, during
the optionee’s lifetime, only by the optionee. Non-Qualified Stock Options
granted under this Plan may be assigned or otherwise transferred by the
participant only in the following circumstances: (i) by will or the laws of
descent and distribution; (ii) by the participant to members of his or her
“immediate family,” to a trust established for the exclusive benefit of solely
one or more members of the participant’s “immediate family” and/or the
participant, or to a partnership, limited liability company or corporation
pursuant to which the only partners, members or shareholders, as the case may
be, are one or more members of the participant’s “immediate family” and/or the
participant; provided such transfers are not made for consideration to the
participant; or (iii) pursuant to a certified

9



--------------------------------------------------------------------------------



 



domestic relations order. Any Non-Qualified Stock Option held by a transferee
will continue to be subject to the same terms and conditions that were
applicable to the Option immediately prior to the transfer, except that the
Option will be transferable by the transferee only by will or the laws of
descent and distribution. For purposes hereof, “immediate family” means the
participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half brothers and sisters), in-laws,
and relationships arising because of legal adoption.
     (vi) Termination by Death. If any optionee’s service with the Company, its
Affiliates or Subsidiaries terminates by reason of death, the Stock Option may
thereafter be exercised, to the extent exercisable at the date of death, by the
legal representative or legatee of the optionee, for a period of six months (or
such longer period as the Committee shall specify at any time) from the date of
death, or until the expiration of the stated term of the Option, if earlier.
     (vii) Termination by Reason of Disability.
     (A) Any Stock Option held by an optionee whose service with the Company,
its Affiliates or Subsidiaries has terminated by reason of Disability may
thereafter be exercised, to the extent it was exercisable at the time of such
termination, for a period of twelve months (or such longer period as the
Committee shall specify at any time) from the date of such termination of
service, or until the expiration of the stated term of the Option, if earlier.
     (B) The Committee shall have sole authority and discretion to determine
whether a participant’s service has been terminated by reason of Disability.
     (C) Except as otherwise provided by the Committee at the time of grant or
otherwise, the death of an optionee during a period provided in this
Section 6(vii) for the exercise of a Non-Qualified Stock Option, shall extend
such period for six months from the date of death, subject to termination on the
expiration of the stated term of the Option, if earlier.
     (viii) Termination for Cause. If any optionee’s service with the Company,
its Affiliates or Subsidiaries has been terminated for Cause, any Stock Option
held by such optionee shall immediately terminate and be of no further force and
effect; provided, however, that the Committee may, in its sole discretion,
provide that such Stock Option can be exercised for a period of up to 30 days
from the date of termination of service or until the expiration of the stated
term of the Option, if earlier.
     (ix) Other Termination. Unless otherwise determined by the Committee, if an
optionee’s service with the Company, its Affiliates or Subsidiaries terminates
for any reason other than death, Disability, or for Cause, any Stock Option held
by such optionee may thereafter be exercised, to the extent it was exercisable
on the date of termination of service, for three months (or such longer period
as the Committee shall specify at any

10



--------------------------------------------------------------------------------



 



time) from the date of termination of service or until the expiration of the
stated term of the Option, if earlier.
     (x) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Stock with respect
to which Incentive Stock Options granted under this Plan and any other plan of
the Company or its Subsidiaries become exercisable for the first time by an
optionee during any calendar year shall not exceed $100,000.
     (xi) Form of Settlement. Shares of Stock issued upon exercise of a Stock
Option shall be free of all restrictions under the Plan, except as otherwise
provided in this Plan or the applicable Stock Option Award.
Section 7 Restricted Stock Awards and Restricted Stock Unit Awards.
     (a) Nature of Awards. The Committee may grant Restricted Stock Awards or
Restricted Stock Unit Awards to Directors and employees of the Company or any
Affiliate or Subsidiary.
     (i) Restricted Stock Award. A Restricted Stock Award is an Award entitling
the recipient to acquire, at no cost or for a purchase price determined by the
Committee, shares of Stock subject to such restrictions and conditions as the
Committee may determine at the time of grant (“Restricted Stock”). Conditions
may be based on continuing service and/or achievement of pre-established
performance goals and objectives. In addition, a Restricted Stock Award may be
granted to a Director or employee by the Committee in lieu of any compensation
due to such Director or employee.
     (ii) Restricted Stock Unit Award. A Restricted Stock Unit Award is an Award
evidencing the right of the recipient to receive an equivalent number of shares
of Stock on a specific date or upon the attainment of pre-established
performance goals, objectives, and other conditions as specified by the
Committee, with the units being subject to such restrictions and conditions as
the Committee may determine at the time of grant (“Restricted Stock Units”).
Conditions may be based on continuing service and/or achievement of
pre-established performance goals and objectives. In addition, a Restricted
Stock Unit Award may be granted to a Director or employee by the Committee in
lieu of any compensation due to such Director or employee.
     (b) Acceptance of Award. A participant who is granted a Restricted Stock
Award or a Restricted Stock Unit Award shall have no rights with respect to such
Award unless the participant shall have accepted the Award within 60 days (or
such shorter date as the Committee may specify) following the award date by
making payment to the Company, if required, by certified or bank check or other
instrument or form of payment acceptable to the Committee in an amount equal to
the specified purchase price, if any, of the shares covered by the Award and by
executing and delivering to the Company a written instrument that sets forth the
terms and

11



--------------------------------------------------------------------------------



 



conditions of the Restricted Stock or the Restricted Stock Units in such form as
the Committee shall determine.
     (c) Rights as a Shareholder. Upon complying with Section 7(b) above:
     (i) With respect to Restricted Stock, a participant shall have all the
rights of a shareholder including voting and dividend rights, subject to
transferability restrictions and Company repurchase or forfeiture rights
described in this Section 6 and subject to such other conditions contained in
the written instrument evidencing the Restricted Stock Award. Unless the
Committee shall otherwise determine, if certificates are issued to evidence
shares of Restricted Stock, such certificates shall remain in the possession of
the Company until such shares are vested as provided in Sections 6(e) and
6(e)(i) below; and
     (ii) With respect to Restricted Stock Units, a participant shall have no
voting rights or dividend rights prior to the time shares of Stock are received
in settlement of such Restricted Stock Units. Unless otherwise provided by the
Committee and reflected in the Award agreement, a participant shall have the
right to receive additional Restricted Stock Units equal in value to any cash
dividends and property dividends paid with respect to the Restricted Stock
Units, subject to the same terms and conditions as contained in the written
instrument evidencing the Restricted Stock Units Award.
     (d) Restrictions. Restricted Stock Units and shares of Restricted Stock may
not be sold, assigned, transferred, pledged or otherwise encumbered or disposed
of except as specifically provided herein.
     (e) Vesting of Restricted Stock and Restricted Stock Units. The Committee
at the time of grant shall specify the date or dates and/or the attainment of
pre-established performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Restricted Stock Units and
the Company’s right of repurchase or forfeiture shall lapse.
     (i) Vesting of Restricted Stock. Subsequent to such date or dates and/or
the attainment of such pre-established performance goals, objectives and other
conditions, the shares of Restricted Stock on which all restrictions have lapsed
shall no longer be Restricted Stock and shall be deemed “vested.”
     (ii) Vesting of Restricted Stock Units. Upon such date or dates and/or the
attainment of such pre-established performance goals, objectives and other
conditions, the Restricted Stock Units on which all restrictions have lapsed
shall no longer be Restricted Stock Units and shall be deemed “vested”, and,
unless otherwise provided by the Committee and reflected in the Award agreement,
the participant shall be entitled to shares of Stock equal to the number of
vested Restricted Stock Units. Unless otherwise provided by the Committee and
reflected in the Award agreement, the newly acquired shares of Stock shall be
acquired by the participant free and clear of any restrictions except such
imposed under applicable law, if any.
     (f) Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Restricted Stock Award or the Restricted Stock Unit Award may
require or permit the immediate payment, waiver, deferral or investment of
dividends paid on the

12



--------------------------------------------------------------------------------



 



Restricted Stock or the Restricted Stock Units; provided, any such deferral may
be permitted only to the extent that such deferral would satisfy the
requirements of Section 409A of the Code and any guidance issued thereunder.
Section 8 Performance Share Awards.
     (a) Nature of Performance Shares. A Performance Share Award is an award
entitling the recipient to acquire shares of Stock upon the attainment of
specified performance goals. The Committee may make Performance Share Awards
independent of or in connection with the granting of any other Award under the
Plan. Performance Share Awards may be granted under the Plan to Directors and
employees of the Company, any Affiliate or Subsidiary, including those who
qualify for awards under other performance plans of the Company. The Committee
in its sole discretion shall determine whether and to whom Performance Share
Awards shall be made, the performance goals applicable under each such Award,
the periods during which performance is to be measured, and all other
limitations and conditions applicable to the awarded Performance Shares;
provided, however, that the Committee may rely on the performance goals and
other standards applicable to other performance based plans of the Company in
setting the standards for Performance Share Awards under the Plan.
     (b) Restrictions on Transfer. Performance Share Awards and all rights with
respect to such Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.
     (c) Rights as a Shareholder. A participant receiving a Performance Share
Award shall have the rights of a shareholder only as to shares actually received
by the participant under the Plan and not with respect to shares subject to the
Award but not actually received by the participant. A participant shall be
entitled to receive shares of Stock under a Performance Share Award only upon
satisfaction of all conditions specified in the written instrument evidencing
the Performance Share Award (or in a performance plan adopted by the Committee).
     (d) Termination. Except as may otherwise be provided by the Committee at
any time prior to termination of service, a participant’s rights in all
Performance Share Awards shall automatically terminate upon the participant’s
termination of service with the Company and its Affiliates or Subsidiaries for
any reason (including, without limitation, death, Disability and for Cause).
     (e) Acceleration, Waiver, Etc. At any time prior to the participant’s
termination of service with the Company, its Affiliates or Subsidiaries, the
Committee may in its sole discretion accelerate, waive or, subject to
Section 14, amend any or all of the goals, restrictions or conditions imposed
under any Performance Share Award; provided, however, that in no event shall any
provision of the Plan be construed as granting to the Committee any discretion
to increase the amount of compensation payable under any Performance Share Award
intended to qualify as a Performance Award under Section 11 below to the extent
such an increase would cause the amounts payable pursuant to the Performance
Share Award to be nondeductible in whole or in part pursuant to Section 162(m)
of the Code and the regulations thereunder, and the Committee shall have no such
discretion notwithstanding any provision of the Plan to the contrary.

13



--------------------------------------------------------------------------------



 



Section 9 Stock Appreciation Rights.
     (a) Notice of Stock Appreciation Rights. A Stock Appreciation Right (“SAR”)
is a right entitling the participant to receive cash or Stock having a fair
market value equal to the appreciation in the Fair Market Value of a stated
number of shares from the date of grant, or in the case of rights granted in
tandem with or by reference to an Option granted prior to the grant of such
rights, from the date of grant of the related Option to the date of exercise.
SARs may be granted to Directors and employees of the Company or any Affiliate
or Subsidiary.
     (b) Terms of Awards. SARs may be granted in tandem with or with reference
to a related Option, in which event the participant may elect to exercise either
the Option or the SAR, but not both, as to the same share subject to the Option
and the SAR, or the SAR may be granted independently. In the event of an Award
with a related Option, the SAR shall be subject to the terms and conditions of
the related Option. In the event of an independent Award, the SAR shall be
subject to the terms and conditions determined by the Committee.
     (c) Restrictions on Transfer. SARs shall not be transferred, assigned or
encumbered, except that SARs may be exercised by the executor, administrator or
personal representative of the deceased participant within six months of the
death of the participant (or such longer period as the Committee shall specify
at any time) and transferred pursuant to a certified domestic relations order.
     (d) Payment Upon Exercise. Upon exercise of an SAR, the participant shall
be paid the excess of the then Fair Market Value of the number of shares to
which the SAR relates over the Fair Market Value of such number of shares at the
date of grant of the SAR, or of the related Option, as the case may be. Such
excess shall be paid in cash or in Stock having a Fair Market Value equal to
such excess or in such combination thereof as the Committee shall determine.
Section 10 Dividend Equivalents.
     The Committee is authorized to grant Dividend Equivalents to Directors and
employees of the Company or any Affiliate or Subsidiary. The Committee may
provide, at the date of grant or thereafter, that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Shares, or other investment vehicles as the Committee may specify,
provided that Dividend Equivalents (other than freestanding Dividend
Equivalents) shall be subject to all conditions and restrictions of the
underlying Awards to which they relate unless otherwise provided by the
Committee. Any grant of Dividend Equivalents made to a participant hereunder
shall be permitted only to the extent that such grant would satisfy the
requirements of Section 409A of the Code and any guidance issued thereunder. To
the extent that a grant of Dividend Equivalents would be deemed, under
Section 409A of the Code and any guidance issued thereunder, to reduce the
exercise price of an Option or SAR below the Fair Market Value (determined as of
the date of grant) of the share of Stock underlying such Award, no grant of
Dividend Equivalents shall be allowed with respect to such Option or SAR.
Section 11 Performance Awards.
     If the Committee determines that a Performance Share Award, Restricted
Stock Award

14



--------------------------------------------------------------------------------



 



or Restricted Stock Unit Award to be granted to a participant should qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code, the
grant, vesting and/or settlement of such award shall be contingent upon
achievement of preestablished performance goals and other terms set forth in
this Section 11.
     (a) Performance Goals Generally. The performance goals for such awards
(“Performance Awards”) shall consist of one or more business criteria and a
targeted level or levels of performance with respect to each of such criteria,
as specified by the Committee consistent with this Section 11. Performance goals
shall be objective and shall otherwise meet the requirements of Section 162(m)
of the Code and regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto). The Committee may determine that such
Performance Awards shall be granted, vested and/or settled upon achievement of
any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, vesting and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
participant or to different participants. Any Performance Award granted under
the Plan shall be settled as soon as administratively practicable following the
date on which such Award vests, but in no event later than sixty (60) days after
the date on which such Performance Award vests.
     (b) Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified subsidiaries or
business units of the Company (except with respect to the total stockholder
return and earnings per share criteria), shall be used by the Committee in
establishing performance goals for such Performance Awards: (1) earnings,
including FFO; (2) revenues; (3) cash flow; (4) cash flow return on investment;
(5) return on assets; (6) return on investment; (7) return on capital;
(8) return on equity; (9) economic value added; (10) operating margin; (11) net
income; (12) pretax earnings; (13) pretax earnings before interest, depreciation
and amortization; (14) pretax operating earnings after interest expense and
before incentives, service fees, and extraordinary or special items;
(15) operating earnings; (16) total stockholder return; (17) market share;
(18) debt load reduction; (19) expense management; (20) stock price; (21) book
value; (22) overhead; (23) assets; (24) assessment of balance sheet or income
statement objectives; and (25) strategic business objectives, consisting of one
or more objectives based on meeting specific cost targets, business expansion
goals and goals relating to acquisitions or divestitures. Any of the above goals
may be compared to the performance of a peer group, business plan or a published
or special index deemed applicable by the Committee including, but not limited
to, the Standard & Poor’s 500 Stock Index.
     (c) Performance Period; Timing for Established Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period, as specified by the Committee. Performance
goals shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under
Section 162(m) of the Code.
     (d) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock or other property, in the discretion
of the Committee. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in

15



--------------------------------------------------------------------------------



 



connection with such Performance Awards, but may not exercise discretion to
increase any such amount payable to a participant in respect of a Performance
Award subject to this Section 11. The Committee shall specify the circumstances
in which such Performance Awards shall be paid or forfeited in the event of a
termination of employment of the participant prior to the end of a performance
period or settlement of Performance Awards.
     (e) Written Determination. All determinations by the Committee as to the
establishment of performance goals or potential individual Performance Awards
and as to the achievement of performance goals relating to Performance Awards
under this Section 11 shall be made in writing in the case of any Award intended
to qualify under Section 162(m) of the Code.
     (f) Partial Achievement.  The terms of any award may provide that partial
achievement of the business criteria may result in a payment or vesting based
upon the degree of achievement. In addition, partial achievement of business
criteria shall apply toward a participant’s individual limitations as set forth
in Section 3(c).
     (g) Extraordinary Items.  In establishing any business criteria, the
Committee may provide for the exclusion of the effects of the following items,
to the extent identified in the audited financial statements of the Company,
including footnotes, or in the Management’s Discussion and Analysis section of
the Company’s annual report: (i) extraordinary, unusual, and/or nonrecurring
items of gain or loss; (ii) gains or losses on the disposition of a business;
(iii) changes in tax or accounting principles, regulations or laws; or
(iv) mergers or acquisitions.  To the extent not specifically excluded, such
effects shall be included in any applicable business criteria.
Section 12 Tax Withholding.
     (a) Payment by Participant. Each participant shall, no later than the date
as of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includible in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any Federal, state, or local
taxes of any kind required by law to be withheld with respect to such income.
The Company, its Affiliates and Subsidiaries shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the participant.
     (b) Payment in Shares. A participant may elect, subject to such rules and
limitations as may be established by the Committee from time to time, to have
such tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Stock to be issued
pursuant to any Award a number of shares with an aggregate Fair Market Value (as
of the date the withholding is effected) that would satisfy the withholding
amount due (based on the minimum statutory rates), or (ii) transferring to the
Company shares of Stock owned by the participant with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due (based on the minimum statutory rates).

16



--------------------------------------------------------------------------------



 



Section 13 Transfer, Leave of Absence, Etc.
     For purposes of the Plan, the following events shall not be deemed a
Termination of Service:
Service Providers
     (a)
Section 14 Amendments and Termination.
     (a) General. The Board may, as permitted by law, at any time amend or
discontinue the Plan and the Committee may at any time amend or cancel any
outstanding Award, but no such action shall adversely affect rights under any
outstanding Award without the holder’s consent and, except as set forth in
Section 3(d) above, no amendment shall (a) materially increase the benefits
accruing to participants under the Plan; (b) materially increase the aggregate
number of securities which may be issued under the Plan, or (c) materially
modify the requirements for participation in the Plan, unless the amendment
under (a), (b) or (c) above is approved by the Company’s stockholders. It is the
intention of the Company that this Plan and any Awards made hereunder comply
with or are exempt from the requirements of Section 409A of the Code and any
guidance issued thereunder.
     (b) Deferred Compensation. If any award would be considered “deferred
compensation” as defined under Section 409A of the Code (“Deferred
Compensation”), the Committee reserves the absolute right (including the right
to delegate such right) to unilaterally amend the Plan or the Award agreement,
without the consent of the participant, to avoid the application of, or to
maintain compliance with, Section 409A of the Code. Any amendment by the
Committee to the Plan or an Award agreement pursuant to this section shall
maintain, to the extent practicable and permissible, the original intent of the
applicable provision without violating Section 409A of the Code. A participant’s
acceptance of any award under the Plan constitutes acknowledgement and consent
to such rights of the Committee, without further consideration or action. Any
discretionary authority retained by the Committee pursuant to the terms of this
Plan or pursuant to an Award agreement shall not be applicable to an Award which
is determined to constitute Deferred Compensation, if such discretionary
authority would contravene Section 409A of the Code.
     (c) Amendment to Conform to Law. Notwithstanding any provision in this Plan
or any Award Agreement to the contrary, the Committee may amend the Plan or an
Award Agreement, to take effect retroactively or otherwise, as deemed necessary
or advisable for the purpose of conforming the Plan or the Award Agreement to
any present or future law relating to plans of this or similar nature
(including, but not limited to, Code Section 409A). By accepting an award under
this Plan, each participant agrees and consents to any amendment made pursuant
to this Section 13(c) or Section 13(b) to any award granted under this Plan
without further consideration or action.

17



--------------------------------------------------------------------------------



 



Section 15 Status of Plan.
     With respect to the portion of any Award which has not been exercised and
any payments in cash, Stock or other consideration not received by a
participant, a participant shall have no rights greater than those of a general
unsecured creditor of the Company unless the Committee shall otherwise expressly
determine in connection with any Award or Awards. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
Company’s obligations to deliver Stock or make payments with respect to Awards
hereunder, provided that the existence of such trusts or other arrangements is
consistent with the provision of the foregoing sentence.
Section 16 Change of Control Provisions.
     Upon the occurrence of a Change of Control as defined in this Section 16:
     (a) Each Stock Option and each Stock Appreciation Right shall automatically
become fully exercisable unless the Committee shall otherwise expressly provide
at the time of grant.
     (b) Restrictions and conditions on Awards of Restricted Stock, Restricted
Stock Units, Performance Shares and Dividend Equivalents shall automatically be
deemed waived, and the recipients of such Awards shall become entitled to
receipt of the maximum amount of Stock subject to such Awards unless the
Committee shall otherwise expressly provide at the time of grant.
     (c) “Change of Control” shall mean the occurrence of any one of the
following events:
     (i) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Act (other than the Company, any of its Subsidiaries, any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan of the
Company or any of its Subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 40% or more of either (A) the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Company’s Board of Directors (“Voting Securities”) or (B) the then
outstanding shares of Common Stock of the Company (in either such case other
than as result of acquisition of securities directly from the Company); or
     (ii) persons who, as of the effective date of this Plan, constitute the
Company’s Board of Directors (the “Incumbent Directors”) cease for any reason,
including without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of the Board,
provided that any person becoming a director of the Company subsequent to the
effective date of this Plan whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors shall, for
purposes of this Plan, be considered an Incumbent Director; or

18



--------------------------------------------------------------------------------



 



     (iii) the consummation of: (A) any consolidation or merger of the Company
or any Subsidiary where the stockholders of the Company, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate 50% or more of the
voting stock of the corporation issuing cash or securities in the consolidation
or merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company or (C) any plan or proposal for the liquidation
or dissolution of the Company.
     Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
have occurred for purposes of the foregoing clause (i) solely as the result of
an acquisition of securities by the Company which, by reducing the number of
shares of Common Stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of Common Stock beneficially owned by any person
to 40% or more of the shares of Common Stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any person to 40% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional shares of Common Stock or other Voting Securities (other
than pursuant to a stock split, stock dividend, or similar transaction), then a
“Change of Control” shall be deemed to have occurred for purposes of the
foregoing clause (i). In the event that any award under the Plan constitutes
Deferred Compensation, and the settlement of, or distribution of benefits under
such award is to be triggered by a Change of Control, then such settlement or
distribution shall be subject to the event constituting the Change of Control
also constituting a change in the ownership or effective control or change in
ownership of a substantial portion of assets of a corporation as permitted under
Section 409A of the Code and any guidance issued thereunder.
Section 17 General Provisions.
     (a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No shares of Stock shall be issued
pursuant to an Award until all applicable securities laws and other legal and
stock exchange requirements have been satisfied. The Company may, as it deems
appropriate: (i) require the placing of such stop-orders and restrictive legends
on certificates, if any, for Stock and Awards, (ii) make a notation within any
electronic recordation system for ownership of shares, or (iii) utilize other
reasonable means to evidence such shares have not been registered under the
Securities Act of 1933.
     (b) Certificates. To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, in
accordance with applicable law and the applicable rules of any stock exchange.
If stock certificates are issued to evidence shares awarded under this Plan,
delivery of stock certificates to participants under this Plan shall be deemed
effected for all purposes when the Company or a stock transfer agent of the
Company

19



--------------------------------------------------------------------------------



 



shall have delivered such certificates in the United States mail, addressed to
the participant, at the participant’s last known address on file with the
Company.
     (c) Other Compensation Arrangements; No Employment Rights. Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, subject to stockholder approval if
such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of the Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.
Section 18 Effective Date of Plan.
     The Plan shall become effective upon approval by the stockholders of the
Company.
Section 19 Governing Law.
     THIS PLAN SHALL BE GOVERNED BY THE STATE OF ILLINOIS WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF, EXCEPT TO THE EXTENT SUCH LAW IS
PREEMPTED BY FEDERAL LAW.

20